Exhibit 10.1


ATTORNEY FEE PAYMENT AGREEMENT
This Attorney Fee Payment Agreement (this "Agreement") is by and between John T.
Stankey, the Chief Executive Officer of Warner Media, LLC ("Employee") and AT&T
Services, Inc., a Delaware corporation (the "Company").
WHEREAS, Employee was appointed Chief Executive Officer of Warner Media, LLC on
June 14, 2018;
WHEREAS, in connection with such responsibilities, it is expected that Employee
will retain his primary residence and work address in Texas, but will also spend
time working outside of Texas (all such work outside of Texas, "Business-Related
Travel"); and
WHEREAS, the parties recognize that payments to Employee under this Agreement
may continue during a period when Employee is no longer an employee of the
Company or its affiliates.
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein and for other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, the parties hereto agree
as follows:
1. Attorney Fee Payments by the Company.  The Company shall pay reasonable
attorneys' fees and expenses incurred by Employee in connection with any claim,
assessment, action, suit, proceeding or investigation, whether civil,
administrative or investigative, arising out of any income tax assessed by any
State other than the State of Texas or any locality outside of the State of
Texas as a result of Business-Related Travel following the date of this
Agreement, and the Company shall also advance such expenses related thereto as
incurred by Employee to the fullest extent permitted under applicable law;
provided, that Employee shall not be entitled to any payment to the extent
arising out of Employee's willful misconduct or fraud (notwithstanding any
review and approval of the Employee's Income Tax Returns by the Company pursuant
to Paragraph 3).  The Company shall not be liable to Employee or any tax
authority for any taxes, penalties, or interest assessed by any tax authority or
other governmental entity against Employee.
   2. Notice and Proceedings.  If Employee wishes to claim a payment under the
provisions of Paragraph 1 of this Agreement, upon learning of any such claim,
assessment, action, suit, proceeding or investigation by any governmental entity
(a "Third-Party Claim"), Employee shall promptly notify the Company thereof, but
the failure to so notify shall not relieve the Company of any liability it may
have to Employee, except to the extent such failure materially prejudices the
Company.  In the event of any such Third-Party Claim, (i) the Company shall have
the right to assume the defense thereof and the Company shall not be liable to
Employee for any attorneys' fees or expenses of other counsel or any other
expenses subsequently incurred by Employee in connection with the defense
thereof, except that if the Company elects not to assume such defense or fails
to make the payments contemplated by this Agreement, Employee may retain counsel
satisfactory to the Company, and the Company shall pay all reasonable attorney's
fees and expenses of such counsel promptly following receipt of a statement
therefor; provided, however, that the Company shall be obligated pursuant to
this Paragraph 2 to pay for only one firm of counsel
Page 1

--------------------------------------------------------------------------------



for Employee in any jurisdiction, and (ii) Employee will cooperate in the
defense of any such Third-Party Claim (including, without limitation, by
permitting the Company and its representatives, at times and dates mutually
acceptable to the parties, to inspect, review and make copies of Employee's
income tax returns and related records as the Company deems necessary or
appropriate from time to time).  Notwithstanding the foregoing, the Company
shall not have any obligation hereunder to Employee if and when a court of
competent jurisdiction shall ultimately determine, and such determination shall
have become final, that the making of the payment in the manner contemplated
hereby is prohibited by applicable law.  The Company shall not, without the
prior written consent of Employee, settle, compromise or offer to settle or
compromise any Third-Party Claim on a basis that would result in (i) the
imposition of a consent order, injunction or decree that would restrict the
future activity or conduct of Employee, or (ii) a finding or admission of a
violation of law by Employee.
3. Income Tax Returns.  Employee shall be responsible for the preparation of and
prepare (or cause to be prepared) all state and local income tax returns,
reports or similar filings required to be filed with respect to Employee's
income taxes (each such return, report or similar filing, an "Income Tax
Return").  Employee shall use his best efforts to deliver (or cause to be
delivered) the State Income Tax Returns to the Company for its review and
approval not later than fifteen (15) days prior to the due date of such State
Income Tax Returns, as the due date for such return may be varied by lawful
extension.  Employee shall incorporate any reasonable changes requested by the
Company at least three (3) days prior to the anticipated filing date of the
State Income Tax Returns.  Employee shall cause all Income Tax Returns to be
filed on a timely basis (taking into account any lawful extension of time within
which to file as Employee may reasonably require) and shall be fully responsible
for tax, penalties and interest charges assessed by any tax authority or other
governmental entity.
4. Term.  This Agreement shall terminate with respect to periods following such
time as (i) Employee is no longer principally responsible for Warner Media or
its successor entities or operations, (ii) Employee no longer maintains his
primary residence in the State of Texas, (iii) Employee's actions or omissions
with respect to the preparation of the Income Tax Returns constitute willful
misconduct or fraud, or (iv) Employee's employment with the Company is
terminated; provided, that, in the case of termination pursuant to clause (iii)
above, the provisions of this Agreement shall immediately terminate and this
Agreement shall be of no further force and effect, except that Employee shall
continue to have liability for any prior breach hereof.  For the avoidance of
doubt, the obligations of the parties pursuant to this Agreement will continue
following the occurrence of any of the events specified in clauses (i), (ii) or
(iv) of the preceding sentence with respect to periods preceding such event.
5. Rights Cumulative.  The rights and remedies provided herein are cumulative,
and the exercise of any right or remedy, whether pursuant hereto, to any other
agreement, or to law, shall not preclude or waive the right to exercise any or
all other rights and remedies.
    6. Successors and Assigns.  This Agreement may not be assigned by Employee;
provided, however, that Employee's rights to payments hereunder shall, upon his
death, inure to the benefit of Employee's personal or legal representatives,
executors, administrators, heirs, distributees, devisees and legatees.  This
Agreement shall inure to the benefit of and may be assigned by the Company to
the successors and assigns of the Company.
Page 2

--------------------------------------------------------------------------------



7. No Oral Modification or Waiver.  No provision of this Agreement may be
modified, waived, or discharged unless agreed to in writing by both parties
hereto.  Except as otherwise expressly provided in this Agreement, the failure
of a party to insist upon strict adherence to any term, condition or other
provision of this Agreement shall not be considered a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that term or
any other term, condition or other provision of this Agreement.
8. Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with the laws of the State of Texas without regard to its
conflict of laws provisions.
9. Severability.  The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.  If any provision of
this Agreement, or the application of such provision to any person or any
circumstance, is invalid or unenforceable, (i) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (ii) the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application of
such provision, in any other jurisdiction.
10. Counterparts.  This Agreement may be executed in two or more counterparts
(and by facsimile or delivery of a pdf. signature page hereto), each of which
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
11. Entire Agreement.  This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all other prior
agreements and undertakings, both written and oral, between the parties with
respect to the subject matter hereof.


[signature page follows]
Page 3

--------------------------------------------------------------------------------



In witness whereof, the undersigned have executed this Agreement to be effective
this 28th day of June, 2018.
EMPLOYEE
AT&T SERVICES, INC.
       
/s/ John T. Stankey
By:      /s/ Tom Moore
John T. Stankey
Name: Tom Moore
 
Its:       Senior Vice President –
            Compensation, Benefits, and Policy



Page 4